         Case 1:18-cv-04994-AKH Document 83 Filed.J._1/08/19 Page                    I   f1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    )
JEFFREY LEONARD, IN HIS CAPACITY AS                 )
TRUSTEE OF THE POPLAWSKI 2008                       )     Civil Action No. 18-c -
INSURANCE TRUST; PHYLLIS POPLAWSKI;                 )
and PBR PARTNERS, on behalf of themselve~           )
and all others similarly situated,                  )
                                                    )
                             Plaintiffs,            )
                                                    )
       vs.                                          )
                                                    )
JOHN HANCOCK LIFE INSURANCE                         )
COMPANY OF NEW YORK and JOHN                        )
HANCOCK LIFE INSURANCE COMPANY                      )
(U.S.A.),                                           )
                                                    )
                             Defendants.            )
-----------------

                          LETTER DATED NOVEMBER 8, 2019                          i
                                                                           '     I


       This Order addresses the sealed discovery dispute letter dated Novefbe ,3 1


                                                                           I     I
                                                                                 I   1




was filed in redacted form. The proposed sealed filing contains references; to
                                                                           I

one or more persons have designated Confidential pursuant the Stipul~ted
                                                                    ,    ,I
                                                                                 I
Agreement and Protective Order issued by the Court on November 13, 2018. [E

       Plaintiffs' request to file portions of the November 8, 2019 discovery le e under seal is

GRANTED.




                   _,
                                      -,I

    ·snc~nNV
   DOCUl\lL~'i
   ELECTRONICALLY FILED
    DOC #: _ _--l--,4-~--
    DATE FlLED:__jj_!.U~f---=
